DETAILED ACTION
	This Corrected Notice of Allowability is issued to correct an error on the Issue Classification Sheet in the Notice of Allowance mailed 10/14/2021, which listed original claim 8 as being renumbered as final claim 5, despite original claim 8 being canceled by Examiner’s amendment.
	The allowed claims and the reasons for allowance remain the same as those set forth in the Notice of Allowance mailed 10/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong Park on 10/6/2021.
The application has been amended as follows:
 
	Amend claim 1 as follows:
Claim 1 (Currently amended): A method of decolorizing and deodorizing a polyhydric alcohol, comprising:
preparing a first mixed liquid containing a polyhydric alcohol and material with an undesirable color and an odor, the polyhydric alcohol obtained by separating the polyhydric alcohol from a polyhydric alcohol fermentation broth;
treating the first mixed liquid with a fractional distillation to remove at least a part of the material with the undesirable color and odor;
producing a second mixed liquid by adding an amount of water to the treated first mixed liquid;

performing an adsorption treatment by contacting the pre-treatment liquid with an adsorbent to remove the material with the undesirable color and odor remaining in the pre- treatment liquid, 
wherein the amount of water added before the stripping treatment is 40 to 200 parts by weight with respect to 100 parts by weight of the polyhydric alcohol.

Cancel claim 8

Note: The claim set filed 9/8/2021 was not entered (see Advisory Action mailed 9/27/2021). Therefore, the above examiners amendments are made to the claim set filed 7/7/2021.

Allowable Subject Matter
Claims 1-4 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Utsunomiya (US 2015/00870338) in view of Rousseaux (US 2011/0257441) as discussed in the Final Rejection mailed 4/8/2021 and the Advisory Action mailed 8/19/2021.
The combination of Utsunomiya and Rousseaux fails to teach or suggest producing a second mixed liquid by adding an amount of water to the treated first mixed liquid, wherein the amount of water added before the stripping treatment is 40 to 200 parts by weight with respect to 100 parts by weight of the polyhydric alcohol, as is required by claim 1.
Therefore, claim 1 and its dependents are novel and non-obvious over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772